Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of July 27, 2017 by and among Heska Corporation, a Delaware corporation,
Diamond Animal Health, Inc., an Iowa corporation, Heska Imaging, LLC, a Delaware
limited liability company, (each a “Grantor”, and collectively, the “Grantors”),
and JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below.

PRELIMINARY STATEMENT

The Grantors, the Administrative Agent, any other Loan Parties and the Lenders
are entering into a Credit Agreement dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Each Grantor is entering into this Security Agreement in
order to induce the Lenders to enter into and extend credit to the Grantor under
the Credit Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Closing Date” means the date of the Credit Agreement.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.

“Commercial Tort Claims” means the commercial tort claims as defined in Article
9 of the UCC, including each commercial tort claim specifically described on
Exhibit I.



--------------------------------------------------------------------------------

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a deposit
account maintained by such Loan Party with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” means an event described in Section 5.1.

“Excluded Collateral” means, collectively, (a) any rights or interest in any
contract, lease, permit, license, or license agreement covering real or personal
property if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited or restricted as a matter of law or under
the terms of such contract, lease, permit, license, or license agreement , or
would invalidate any such contract, lease, permit, license or license agreement,
and such prohibition or restriction has not been waived or the consent of the
other party to such contract, lease, permit, license, or license agreement has
not been obtained (provided, that, (i) the foregoing exclusions of this clause
(a) shall in no way be construed (A) to apply to the extent that any described
prohibition or restriction is ineffective under Section 9-406, 9-407, 9-408, or
9-409 of the UCC or other applicable law, or (B) to apply to the extent that any
consent or waiver has been obtained that would permit the Administrative Agent’s
security interest or lien to attach notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (ii) the foregoing exclusions of clause (a) shall in no way be
construed to limit, impair, or otherwise affect any of the Administrative
Agent’s or any Lender’s continuing security interests in and liens upon any
rights or interests of any Grantor in or to (A) monies due or to become due
under or in connection with any described contract, lease, permit, license,
license agreement, or (B) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, or license
agreement); (b) any United States intent-to-use trademark or service mark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of a registration issuing from such intent-to-use trademark or service mark
applications under applicable federal law, provided that upon submission and
acceptance by the United States Patent and Trademark Office of an amendment to
allege use pursuant to 15 U.S.C. Section 1051(c) or a statement of use pursuant
to 15 U.S.C. Section 1051(d) (or any successor provisions), such intent-to-use
trademark or service mark application shall be considered Collateral; (c) any
interest in any real property held by any Grantor; and (d) Excluded Deposit and
Securities Accounts.

 

2



--------------------------------------------------------------------------------

“Excluded Deposit and Securities Accounts” means the collective reference to:
(a) Deposit Accounts of Grantors specially and exclusively used for payroll,
payroll taxes, trust or fiduciary purposes and other employee wage and benefit
payments to or for the Grantors’ employees (provided that the amount on deposit
in such accounts does not exceed the then current amount of such payroll,
payroll taxes and other employee wage and benefit obligations), and (b) Deposit
Accounts specially and exclusively used for taxes, including sales taxes
(provided that the amount on deposit in such accounts does not exceed the then
current amount of such tax obligations).

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all written licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, to the extent constituting Collateral, whether or not
physically delivered to the Administrative Agent pursuant to this Security
Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

3



--------------------------------------------------------------------------------

“Secured Parties” shall have the meaning set forth in the Credit Agreement.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, collaterally assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Secured
Parties, a security interest in all of its right, title and interest in, to and
under the following personal property and assets, whether now owned by or owing
to, or hereafter acquired by or arising in favor of such Grantor (including
under any trade name or derivations thereof), and whether owned or consigned by
or to, or leased from or to, such Grantor, and regardless of where located (all
of which will be collectively referred to as the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Copyrights, Patents and Trademarks;

 

  (iv) all Documents;

 

  (v) all Equipment;

 

  (vi) all Fixtures;

 

  (vii) all General Intangibles;

 

  (viii) all Goods;

 

  (ix) all Instruments;

 

4



--------------------------------------------------------------------------------

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all cash or cash equivalents;

 

  (xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

  (xiv) all Deposit Accounts with any bank or other financial institution;

 

  (xv) all Commercial Tort Claims;

 

  (xvi) all Farm Products; and

 

  (xvii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.

Notwithstanding anything contained in this Security Agreement to the contrary,
the term “Collateral” and the foregoing grant shall not include, and the
security interest shall not attach to, any Excluded Collateral, provided, that
if and when any property shall cease to be Excluded Collateral, such property
shall be deemed at all times from and after such date to constitute Collateral
to the extent subject to the grant clause in this Article II.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties that:

3.1. Title, Authorization, Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by proper corporate and limited liability company, as
applicable, proceedings of such Grantor, and this Security Agreement constitutes
a legal valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. When financing statements have been filed in
the appropriate offices against such Grantor in the locations listed on Exhibit
H, the Administrative Agent will have a fully perfected first priority security
interest in that Collateral of such Grantor in which a security interest may be
perfected by such filings, subject only to Liens permitted under Section 4.1(e).

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address, which shall be its
address for notices and other communications provided for herein, and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit A;
such Grantor has no other places of business except those set forth in Exhibit
A.

 

5



--------------------------------------------------------------------------------

3.4. Collateral Locations. All of such Grantor’s locations where Collateral in
excess of $50,000 in the aggregate is located (other than Collateral in transit
in the ordinary course of business and personal property leased to customers
pursuant to leases or Chattel Paper constituting Collateral) are listed on
Exhibit A. All of said locations are owned by such Grantor except for locations
(i) which are leased by the Grantor as lessee and designated in Part VII(b) of
Exhibit A and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Part VII(c) of
Exhibit A.

3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Except as set forth in Exhibit A, Grantor has not, during the past
five years, been known by or used any other corporate or fictitious name, or
been a party to any merger or consolidation, or been a party to any acquisition.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights of such Grantor. All action by such Grantor necessary to
protect and perfect the Administrative Agent’s Lien on each item listed on
Exhibit C has been duly taken by filing financing statements as directed in
writing by the Administrative Agent. The Administrative Agent will have a fully
perfected first priority security interest in the Collateral listed on Exhibit
C, subject only to Liens permitted under Section 4.1(e). Upon the request of the
Administrative Agent, such Grantor will provide to the Administrative Agent a
list of all Chattel Paper owned by such Grantor. Such Grantor has not conveyed
any interest in, or delivered possession of possession of, any Chattel Paper to
any person and the originals of all Chattel Paper of such Grantor are in the
possession of the Grantor at its principal place of business.

3.8. Accounts and Chattel Paper.

(a) The amounts owing, due dates and, to the knowledge of the Grantors, the
correct legal names of the obligors and other information with respect to its
Accounts and Chattel Paper are and will be correctly stated in all material
respects in all applicable records of such Grantor relating thereto and in all
invoices with respect thereto furnished to the Administrative Agent by such
Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

(b) With respect to its Accounts, (i) all Accounts represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) there are no material setoffs, claims or disputes existing
or asserted with respect thereto and such Grantor has not made any agreement
with any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business; (iii) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way materially impair the validity or enforceability
thereof or could reasonably be expected to materially reduce the amount payable
thereunder as shown on such Grantor’s books and records and any invoices,
statements with respect thereto; (iv) such Grantor has not received any written
notice of proceedings or actions which are threatened or pending against any
Account Debtor which are reasonably likely to result in any material adverse
change in such Account Debtor’s financial condition; and (v) such Grantor has no
actual knowledge that any Account Debtor with respect to any material Accounts
has become insolvent or is generally unable to pay its debts as they become due.

(c) In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices and statements with respect thereto are actually and absolutely
owing to such Grantor as indicated thereon and are not in any way contingent,
and (ii) to such Grantor’s knowledge, all Account Debtors have the capacity to
contract.

 

6



--------------------------------------------------------------------------------

3.9. Inventory. With respect to any of its Inventory (a) such Inventory (other
than Inventory in transit) is located at one of such Grantor’s locations set
forth on Exhibit A, (b) no Inventory (other than Inventory in transit) is now,
or shall at any time or times hereafter be stored at any other location except
as permitted by Section 4.1(g), (c) such Grantor has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for the security
interest granted to the Administrative Agent hereunder, for the benefit of the
Administrative Agent and Secured Parties, and Permitted Encumbrances, (d) such
Inventory is of good and merchantable quality, free from any known defects,
(e) such Inventory is not subject to any licensing, patent, royalty, trademark,
trade name or copyright agreements with any third parties which would require
any consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
(f) such Inventory has been produced in accordance with the Federal Fair Labor
Standards Act of 1938, as amended, and all rules, regulations and orders
thereunder, and (g) the completion of manufacture, sale or other disposition of
such Inventory by the Administrative Agent following an Event of Default shall
not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.

3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any registered Patent, Trademark or Copyright except as set forth in
Exhibit D. This Security Agreement is effective to create a valid and continuing
Lien and, upon filing of appropriate financing statements in the offices listed
on Exhibit H and this Security Agreement with the United States Copyright Office
and the United States Patent and Trademark Office, as applicable, fully
perfected first priority security interests in favor of the Administrative Agent
on such Grantor’s U.S. Patents, Trademarks and Copyrights, such perfected
security interests are enforceable as such as against any and all creditors of
and purchasers from such Grantor, subject to applicable bankruptcy law and
general principles of equity.

3.11. Filing Requirements. None of its Equipment is covered by any certificate
of title, except for the vehicles described in Part I of Exhibit E. None of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property. Notwithstanding anything contained in the Loan Documents to
the contrary, as of the Effective Date, no Grantor shall be required to take any
action required under the law of any non-U.S. jurisdiction to create or perfect
any security interest in any Patents, Trademarks and Copyrights.

3.12. No Financing Statements, Security Agreements. No effective financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except for financing statements or
security agreements (a) naming the Administrative Agent on behalf of the Secured
Parties as the secured party and (b) in respect to other Liens permitted under
Section 6.02 of the Credit Agreement.

3.13. Pledged Collateral.

(a) Exhibit G sets forth a complete and accurate list of all of the Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Secured Parties
hereunder and Permitted Encumbrances. Such Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable, (ii) with respect to any certificates

 

7



--------------------------------------------------------------------------------

delivered to the Administrative Agent representing an Equity Interest, either
such certificates are Securities as defined in Article 8 of the UCC as a result
of actions by the issuer or otherwise, or, if such certificates are not
Securities, such Grantor has so informed the Administrative Agent so that the
Administrative Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) all such Pledged Collateral held by a securities
intermediary is covered by a control agreement among such Grantor, the
securities intermediary and the Administrative Agent pursuant to which the
Administrative Agent has Control and (iv) to the knowledge of the applicable
Grantor, all Pledged Collateral which represents Indebtedness owed to such
Grantor has been duly authorized, authenticated or issued and delivered by the
issuer of such Indebtedness, is the legal, valid and binding obligation of such
issuer and such issuer (subject to debtor relief and bankruptcy laws and to
general principles of equity) is not in default thereunder.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

(c) Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Administrative Agent with sufficient copies for each of the Lenders, such
reports relating to such Collateral as the Administrative Agent shall from time
to time request.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Administrative Agent may be filed
in such offices as the Administrative Agent reasonably determines to be
appropriate to perfect the security interest of the Administrative Agent under
this Security Agreement and may (i) indicate such Grantor’s Collateral (1) as
all assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether such Grantor is an organization,

 

8



--------------------------------------------------------------------------------

the type of organization and any organization identification number issued to
such Grantor, and (B) in the case of a financing statement filed as a fixture
filing or indicating such Grantor’s Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Such Grantor also agrees to furnish any such information
described in the foregoing sentence to the Administrative Agent promptly upon
request. Such Grantor also ratifies its authorization for the Administrative
Agent to have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, promptly furnish to the Administrative Agent, as often as the
Administrative Agent reasonably requests, statements and schedules further
identifying and describing the Collateral owned by it and such other reports and
information in connection with its Collateral as the Administrative Agent may
reasonably request, all in such detail as the Administrative Agent may
reasonably specify. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in its Collateral and the
priority thereof against any Lien not expressly permitted hereunder.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral except for dispositions specifically permitted
pursuant to Section 6.05 of the Credit Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens permitted under Section 6.02 of the Credit
Agreement.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party, and
(ii) in respect to other Liens permitted under Section 6.02 of the Credit
Agreement. Such Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement referred to in clause (i) above without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

(g) Locations. Such Grantor will not (i) maintain any Collateral (other than
Collateral in transit in the ordinary course of business and personal property
leased to customers pursuant to leases or Chattel Paper constituting Collateral)
owned by it in excess of $50,000 in the aggregate at any location other than
(x) those locations listed on Exhibit A and (y) other locations promptly
disclosed to Administrative Agent upon such Collateral being located at such
location (and such Grantor will concurrently therewith obtain a Collateral
Access Agreement for each such location to the extent required by the Credit
Agreement); or (ii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.

(h) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

4.2. Receivables.

(a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any material discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.

 

9



--------------------------------------------------------------------------------

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it in accordance with past practice and in the ordinary course of
business, subject to discounts and allowances allowed by such Grantor in the
ordinary course of its business.

(c) Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
promptly upon its written request after the occurrence and during the
continuation of an Event of Default duplicate invoices with respect to each
Account owned by it and, after acceleration of the Obligations, bearing such
language of assignment as the Administrative Agent shall specify.

(d) Disclosure of Counterclaims on Receivables. If (i) any material discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any material dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened with respect to any such Receivable, such
Grantor will promptly disclose such fact to the Administrative Agent in writing.

(e) Electronic Chattel Paper. Such Grantor shall take all steps requested by the
Administrative Agent to grant the Administrative Agent Control of all electronic
chattel paper valued in excess of $50,000 in the aggregate for all such
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

4.3. Inventory and Equipment.

(a) Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment in good repair and
working and saleable condition, except for damaged or defective goods arising in
the ordinary course of such Grantor’s business and except for ordinary wear and
tear in respect of the Equipment.

(b) Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. In the event any Account Debtor
returns Inventory to such Grantor when an Event of Default exists, such Grantor,
upon the request of the Administrative Agent, shall: (i) hold the returned
Inventory in trust for the Administrative Agent; (ii) segregate all returned
Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent’s prior written consent. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon.

(c) Inventory Count. Such Grantor will conduct or cause to be conducted a
physical count of its Inventory at least once per fiscal year, and after and
during the continuation of an Event of Default, at such other times as the
Administrative Agent requests. Such Grantor, at its own expense, shall deliver
to the Administrative Agent the results of each physical verification, which
such Grantor has made, or has caused any other Person to make on its behalf, of
all or any portion of its Inventory.

(d) Equipment. Such Grantor shall not permit any Equipment to become a fixture
with respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the
Administrative Agent does not have a Lien. Such Grantor will not, without the
Administrative Agent’s prior written consent, alter or remove any identifying
symbol or number on any of such Grantor’s Equipment constituting Collateral.

(e) Titled Vehicles. If requested by the Administrative Agent, such Grantor will
give the Administrative Agent notice of its acquisition of any vehicle covered
by a certificate of title and deliver to the Administrative Agent, upon request,
the original of any vehicle title certificate and provide and/or file all other
documents or instruments necessary to have the Lien of the Administrative Agent
noted on any such certificate or with the appropriate state office.

 

10



--------------------------------------------------------------------------------

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent promptly upon execution of
this Security Agreement the originals of all Securities and Instruments
constituting Collateral owned by it (if any then exist), in each case solely to
the extent such item of Security, or Instrument exceeds $50,000 individually or
$100,000 in the aggregate, (b) hold in trust for the Administrative Agent upon
receipt and promptly thereafter deliver to the Administrative Agent any such
Securities and Instruments constituting Collateral, in each case solely to the
extent such item of Security, or Instrument exceeds $50,000 individually or
$100,000 in the aggregate and (c) upon the Administrative Agent’s request,
deliver to the Administrative Agent (and thereafter hold in trust for the
Administrative Agent upon receipt and promptly deliver to the Administrative
Agent) any Document evidencing or constituting Collateral. Such Grantor retains
the originals of all Chattel Paper of such Grantor in the possession of such
Grantor at its principal place of business and will not deliver possession of
any such Chattel Paper to any person; provided, that upon request of the
Administrative Agent after and during the continuance of an Event of Default,
such Grantor will deliver such originals of all Chattel Paper to the
Administrative Agent.

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.

4.6. Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted
Encumbrances, sales of assets permitted pursuant to Section 4.1(d), and
otherwise as permitted by the Credit Agreement) or merge or consolidate with any
other entity, or (ii) vote any such Pledged Collateral in favor of any of the
foregoing.

(b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor or as permitted by the Credit
Agreement.

(c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral

 

11



--------------------------------------------------------------------------------

owned by it for all purposes not inconsistent with this Security Agreement, the
Credit Agreement or any other Loan Document; provided however, that no vote or
other right shall be exercised or action taken which would have the effect of
impairing the rights of the Administrative Agent in respect of such Pledged
Collateral.

(ii) Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting Pledged Collateral as if it
were the absolute owner thereof.

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it, and cash payments in respect of principal of, or in redemption of, or in
exchange for, such Pledged Collateral constituting an obligation of the Company
to a Subsidiary or an obligation of a Subsidiary to the Company or another
Subsidiary, to the extent not in violation of the Credit Agreement other than
any of the following distributions and payments (collectively referred to as the
“Excluded Payments”): (A) dividends and interest paid or payable other than in
cash in respect of such Pledged Collateral, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral (excluding Pledged Collateral constituting an
obligation of the Company to a Subsidiary or an obligation of a Subsidiary to
the Company or another Subsidiary); provided however, that until actually paid,
all rights to such distributions shall remain subject to the Lien created by
this Security Agreement; and

(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

(e) Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.

4.7. Intellectual Property.

(a) Upon the reasonable request of the Administrative Agent, such Grantor will
use its commercially reasonable efforts to secure all consents and approvals
necessary or appropriate for the assignment to or benefit of the Administrative
Agent of any License held by such Grantor and to enforce the security interests
granted hereunder.

(b) Except as disclosed in Exhibit D, such Grantor shall notify the
Administrative Agent promptly if it knows or has reason to know that any
application or registration relating to any material Patent, Trademark or
Copyright (now or hereafter existing) may become abandoned or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.

 

12



--------------------------------------------------------------------------------

(c) In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Administrative Agent prior written notice thereof, and, upon
request of the Administrative Agent, such Grantor shall execute and deliver any
and all security agreements as the Administrative Agent may request to evidence
the Administrative Agent’s first priority security interest on such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.

(d) Such Grantor shall take such actions as it deems appropriate in its
reasonable business judgment to maintain and pursue each application, to obtain
the relevant registration and to maintain the registration of each of its
Patents, Trademarks and Copyrights (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall reasonably determine that such Patent, Trademark or
Copyright is not material to the conduct of such Grantor’s business.

(e) Such Grantor shall, take such actions as it reasonably determines are
appropriate, in its reasonable business judgment, to enforce its rights against
any infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, of the Patents,
Trademarks and Copyrights that such Grantor reasonably determines are material
to its business. In the event that such Grantor institutes suit because any of
its Patents, Trademarks or Copyrights constituting Collateral is infringed upon,
or misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.

4.8 Commercial Tort Claims. Such Grantor shall promptly, and in any event within
five (5) Business Days after the same is acquired by it, notify the
Administrative Agent of any Commercial Tort Claim (other than any such
Commercial Tort Claims not in excess of $50,000 individually or $100,000 in the
aggregate) acquired by it and, unless the Administrative Agent otherwise
consents, such Grantor shall enter into an amendment to this Security Agreement,
in the form of Exhibit J hereto, granting to Administrative Agent a first
priority security interest in such commercial tort claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit, it shall promptly, and in any event within five (5) Business
Days after becoming a beneficiary, notify the Administrative Agent thereof and
use its commercially reasonable efforts to cause the issuer and/or confirmation
bank to (i) consent to the assignment of any Letter-of-Credit Rights to the
Administrative Agent and (ii) agree to direct all payments thereunder to a
Deposit Account at the Administrative Agent or subject to a Deposit Account
Control Agreement for application to the Secured Obligations, in accordance with
Section 2.18 of the Credit Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Administrative Agent of any Collateral with a face value in excess of $50,000
individually or $100,000 in the aggregate which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law.

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent exercised in good faith
provided for in this Security Agreement or now or hereafter existing at law or
in equity or by statute or otherwise, or the exercise or beginning of the
exercise by the Administrative Agent of any one or more of such rights, powers
or remedies in good faith.

4.12. Insurance. (a) In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.

 

13



--------------------------------------------------------------------------------

(b) All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Secured Parties) as an additional insured or as
lender’s loss payee, as applicable, and shall contain lender loss payable
clauses or mortgagee clauses, through endorsements in form and substance
satisfactory to the Administrative Agent, which provide that: (i) all proceeds
thereunder with respect to any Collateral shall be payable to the Administrative
Agent; (ii) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy; and (iii) such policy
and lender loss payable or mortgagee clauses may be canceled, amended, or
terminated only upon at least thirty (30) days prior written notice given to the
Administrative Agent.

(c) All premiums on any such insurance shall be paid when due (subject to any
grace periods provided by the terms of such policy) by such Grantor, and copies
of the policies delivered to the Administrative Agent. If such Grantor fails to
obtain or maintain any insurance as required by this Section, the Administrative
Agent may obtain such insurance at the Borrower’s expense. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

4.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent.

4.14. Deposit Account Control Agreements. Such Grantor will provide to the
Administrative Agent upon the Administrative Agent’s request, a Deposit Account
Control Agreement duly executed on behalf of each financial institution holding
a deposit account of such Grantor as set forth in this Security Agreement
(excluding Excluded Deposit and Securities Accounts).

4.15. Change of Name or Location; Change of Fiscal Year. Such Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least thirty (30) days prior written notice of such
change and the Administrative Agent shall have acknowledged in writing that
either (1) such change will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(2) any reasonable action requested by the Administrative Agent in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Administrative Agent, on behalf of the
Secured Parties, in any Collateral) or will be taken within any time period
reasonably specified by the Administrative Agent, provided that, any new
location shall be in the continental U.S. Such Grantor shall not change its
fiscal year which currently ends on December 31.

 

14



--------------------------------------------------------------------------------

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1.    Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

(a)    Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false as of
the date on which made.

(b)    Any Grantor shall fail to observe or perform any of the terms or
provisions of Article IV.

(c)    Any Grantor shall fail to observe or perform any of the terms or
provisions of this Security Agreement (other than a breach which constitutes an
Event of Default under any other Section of this Article V), and such failure
shall continue unremedied for a period of ten (10) Business Days after the
earlier of knowledge of such breach or notice thereof from the Administrative
Agent.

(d)    The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement (subject to any applicable cure or grace periods).

(e)    Any Equity Interest which is included within the Collateral shall at any
time constitute a Security or the issuer of any such Equity Interest shall take
any action to have such interests treated as a Security unless (i) all
certificates or other documents constituting such Security have been delivered
to the Administrative Agent and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Administrative Agent has
entered into a control agreement with the issuer of such Security or with a
securities intermediary relating to such Security and such Security is defined
as such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise.

5.2. Remedies.

(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may exercise any or all of the following rights and
remedies:

(i)    those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;

(ii)    those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii)    give notice of sole control or any other instruction under any Deposit
Account Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv)    without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

 

15



--------------------------------------------------------------------------------

(v)    concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b)    The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c)    The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.

(d)    Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

(e)    If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Swap Agreement Obligations
outstanding, the Required Lenders may exercise the remedies provided in this
Section 5.2 upon the occurrence of any event which would allow or require the
termination or acceleration of any Swap Agreement Obligations pursuant to the
terms of the Swap Agreement.

(f)    Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(g)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

 

16



--------------------------------------------------------------------------------

5.3.    Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of a
Default, each Grantor will:

(a)    assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Administrative Agent, whether at a Grantor’s premises or elsewhere;

(b)    permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c)    prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

(d)    take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and

(e)    at its own expense, cause the independent certified public accountants
then engaged by each Grantor to prepare and deliver to the Administrative Agent
and each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.

5.4.    Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable (subject to termination pursuant to Section 7.14),
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any intellectual
property rights now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1.    Account Verification. The Administrative Agent may at any time after the
occurrence of an Event of Default, in the Administrative Agent’s own name, in
the name of a nominee of the Administrative Agent, or in the name of any Grantor
communicate (by mail, telephone, facsimile or otherwise) with the

 

17



--------------------------------------------------------------------------------

Account Debtors of any such Grantor, parties to contracts with any such Grantor
and obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Administrative Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables.

6.2.    Authorization for Administrative Agent to Take Certain Action.

(a)    After the occurrence and during the continuance of an Event of Default,
each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney-in-fact (i) to endorse and
collect any cash proceeds of the Collateral, (ii) to file any financing
statement with respect to the Collateral and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iii) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(iv) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens that are permitted under Section 6.02 of the
Credit Agreement), (v) to contact Account Debtors for any reason, (vi) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (vii) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (viii) to exercise all of such Grantor’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral, (ix) to settle, adjust, compromise, extend or renew the Receivables,
(x) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xi) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xii) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xiii) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xiv) to do
all other acts and things reasonably necessary to carry out this Security
Agreement; and such Grantor agrees to reimburse the Administrative Agent on
demand for any reasonable, documented payment or expense made or incurred by the
Administrative Agent in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.

(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and Secured Parties, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent agrees that, except for the
powers granted in Section 6.2(a)(i)-(iv) and Section 6.2(a)(xiv), it shall not
exercise any power or authority granted to it unless an Event of Default has
occurred and is continuing.

6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) OF THE GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE
RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF

 

18



--------------------------------------------------------------------------------

SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND DURING THE CONTINUATION OF A DEFAULT.

6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THEIR OR
THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VII

GENERAL PROVISIONS

7.1    Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to Grantors, addressed as set forth in Article IX, at least ten (10) Business
Days prior to (i) the date of any such public sale or (ii) the time after which
any such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such Secured Party as finally determined by a court of competent jurisdiction.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

7.2.    Limitation on Administrative Agent’s and Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or

 

19



--------------------------------------------------------------------------------

otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent reasonably deemed appropriate by the Administrative Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. The Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.

7.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

7.4.    Secured Party Performance of Debtor Obligations. Upon the occurrence and
during the continuance of an Event of Default, without having any obligation to
do so, the Administrative Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and the Grantors
shall reimburse the Administrative Agent for any reasonable, documented amounts
paid by the Administrative Agent pursuant to this Section 7.4. The Grantors’
obligation to reimburse the Administrative Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

7.5    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 7.7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent or the other Secured Parties to
seek and obtain specific performance of other obligations of the Grantors
contained in this Security Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against the Grantors.

 

20



--------------------------------------------------------------------------------

7.6.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.

7.7.    No Waiver; Amendments; Cumulative Remedies. No failure or delay by the
Administrative Agent or any other Secured Party in exercising any right or power
under this Security Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the other Secured Parties hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Security Agreement or consent
to any departure by the Grantor therefrom shall in any event be effective unless
in writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth.

7.8.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction, and
to this end the provisions of this Security Agreement are declared to be
severable..

7.9    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

7.10.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

 

21



--------------------------------------------------------------------------------

7.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

7.12.    Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and, to the extent provided in the Credit Agreement in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral required to be paid by the Credit Agreement). Any and
all costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

7.13.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.

7.14.    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations other than
contingent indemnification obligations as to which no claim has been made have
been indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit has been delivered to the Administrative Agent
as required by the Credit Agreement) and no commitments of the Administrative
Agent or the Lenders which would give rise to any Secured Obligations are
outstanding.

7.15.    Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.

7.16.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

7.17.    CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING

 

22



--------------------------------------------------------------------------------

PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

7.18.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

7.19.    Indemnity. To the extent required by Section 9.03 of the Credit
Agreement, each Grantor hereby agrees to indemnify the Administrative Agent and
the other Secured Parties, and their respective successors, assigns, agents and
employees (each such Person, an “Indemnitee”), from and against any and all
liabilities, damages, penalties, suits, fees, costs, and expenses of any kind
and nature (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent or any Secured
Party is a party thereto) imposed on, incurred by or asserted against the
Administrative Agent or the other Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the other Secured Parties or any Grantor, and any claim for Patent, Trademark or
Copyright infringement); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the gross negligence or willful misconduct of any Indemnitee, or (ii) a
material breach in bad faith of any Loan Document by any Indemnitee

7.20.    Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

ARTICLE VIII

NOTICES

8.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement.

8.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

 

23



--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS: HESKA CORPORATION By:  

/s/ John McMahon

Name: John McMahon Title: Chief Financial Officer DIAMOND ANIMAL HEALTH, INC.
By:  

/s/ John McMahon

Name: John McMahon Title: Chief Financial Officer HESKA IMAGING, LLC By:  

/s/ John McMahon

Name: John McMahon Title: Chief Financial Officer



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

/s/ *

Name: * [Personal Identifying Information Omitted] Title: Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9 and 8.1 of Security Agreement)

NOTICE ADDRESS FOR ALL GRANTORS

3760 Rocky Mountain Avenue

Loveland, CO 80538

Attention: Chief Financial Officer

Facsimile: 970-619-3003

INFORMATION AND COLLATERAL LOCATIONS OF HESKA CORPORATION

 

I. Name of Grantor: Heska Corporation

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2733906

 

V. Federal Identification Number: 77-0192527

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

3760 Rocky Mountain Ave.    

Loveland, Colorado 80538    

Attention: John McMahon

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

 

       1959 Big Sandy Place, Loveland, Colorado 80538

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

       3760 Rocky Mountain Avenue, Loveland, Colorado 80538

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

    (include name of Warehouse Operator or other Bailee or Consignee):

 

       None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF DIAMOND ANIMAL HEALTH, INC.

 

I. Name of Grantor: Diamond Animal Health, Inc.

 

II. State of Incorporation or Organization: Iowa

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
170088

 

V. Federal Identification Number: * [Personal Identifying Information Omitted]

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2538 SE 43rd Street

Des Moines, Iowa 50327

Attention: John McMahon

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

2538 SE 43rd Street, Des Moines, Iowa 50327

4334 170th Ave, Carlisle, Iowa 50047

4770 170th Ave, Carlisle, Iowa 50047

4592 170th Ave, Carlisle, Iowa 50047

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

       None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

    (include name of Warehouse Operator or other Bailee or Consignee):

 

       None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF HESKA IMAGING, LLC

 

I. Name of Grantor: Heska Imaging, LLC

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
5988696

 

V. Federal Identification Number: * [Personal Identifying Information Omitted]

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

3760 Rocky Mountain Ave.

Loveland, Colorado 80538

Attention: John McMahon

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

 

       None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

       None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

    (include name of Warehouse Operator or other Bailee or Consignee):

 

       None



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.5 of Security Agreement)

DEPOSIT ACCOUNTS

Pursuant to the terms of the Credit Agreement, the accounts below will be
transferred to JP Morgan Chase Bank, N.A. after the Effective Date.

 

Heska Corp    *    Wells Fargo      Operating Account Heska Corp    *    Wells
Fargo      Cash Collateral Account Heska Corp    *    Wells Fargo      Cash
Collateral Account - Merchant Heska Corp    *    Wells Fargo      Multi-Currency
Account - EUR Heska Corp    *    Wells Fargo      Multi-Currency Account - JPY
Heska Corp    *    Wells Fargo      Multi-Currency Account - CAD Heska Corp    *
   Bank of the West      Flexible Spending Heska Imaging, LLC    *    Wells
Fargo      Operating Account Heska Imaging, LLC    *    Wells Fargo      Cash
Disbursement Account Diamond Animal Health    *    Wells Fargo      Operating
Account

* Personal identifying information omitted



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER-OF-CREDIT RIGHTS

None



--------------------------------------------------------------------------------

EXHIBIT D

(See Section 3.10 and 3.11 of Security Agreement)

INTELLECTUAL PROPERTY RIGHTS

PATENTS (1)

 

Name of Grantor

  

Patent Description

  

Patent Number

  

Issue Date

See Exhibit D-1         

PATENT APPLICATIONS (1)

 

Name of Grantor

  

Patent Application

  

Application Filing Date

  

Application Serial Number

See Exhibit D-1         

TRADEMARKS

 

Name of Grantor

  

Trademark

  

Registration Date

  

Registration Number

See Exhibit D-2         

TRADEMARK APPLICATIONS

 

Name of Grantor

  

Trademark Application

  

Application Filing Date

  

Application Serial Number

See Exhibit D-2         

COPYRIGHTS

 

Name of Grantor

  

Copyright

  

Registration Date

  

Registration Number

None         

COPYRIGHT APPLICATIONS

 

Name of Grantor

  

Copyright Application

  

Application Filing Date

  

Application Serial Number

None         

INTELLECTUAL PROPERTY LICENSES

 

Name of Grantor

  

Name of Agreement

  

Date of Agreement

  

Parties to Agreement

Heska Corporation    Collaboration and License Agreement    July 29, 1998   
Heska Corporation and Ralston Purina Company (nka Nestle Purina Petcare Company)

 

(1) On an ongoing basis, and in the ordinary course of business, Heska
Corporation evaluates its patent and patent application portfolio. As patents
and/or patent applications come up for renewal, Heska Corporation will evaluate
whether a patent or patent application is material to the business of the
Borrowers and whether such patent or patent application will be renewed.



--------------------------------------------------------------------------------

U.S. Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILE DATE    U.S. PATENT
NUMBER    ISSUE
DATE    STATUS

2618-17-C2-PUS-1

   Ectoparasite Saliva Proteins    10/271,344    10/14/2002    7,166,693 B2   
1/23/2007    ISSUED

2618-17-C5-PUS-1

   Ectoparasite Saliva Proteins and Apparatus to Collect Such Proteins   
09/004,730    1/8/1998    6,485,968 B1    11/26/2002    ISSUED

2618-25-C1-2

   Flea Protease Proteins, Nucleic Acid Molecules and Uses Thereof    08/485,443
   6/7/1995    6,146,870    11/14/2000    ISSUED

2618-25-C6

   Flea Protease Proteins, Nucleic Acid Molecules and Uses Thereof    09/032,215
   2/27/1998    6,204,010 B1    3/20/2001    ISSUED

2618-43-1-1

   Anti-Parasitic Helminth Macrophage Migration Inhibitory Factor Antibodies and
Uses Thereof    09/774,377    1/30/2001    6,455,039 B2    9/24/2002    ISSUED

2618-45-2

   Antiparasitic Helminth Larval Thiol Specific Antioxidant Antibodies and Uses
Thereof    09/477,510    1/4/2000    6,489,448 B1    12/3/2002    ISSUED

AD-1

   Canine COX-2 Nucleic Acid Molecules and Uses Thereof    09/919,060   
7/31/2001    6,638,744 B2    10/28/2003    ISSUED

AD-1-3

   Canine COX-2 Proteins and Uses Thereof    12/352,511    1/12/2009   
7,666,641    2/23/2010    ISSUED

AL-2-C3

   Dermatophagoides Nucleic Acid Molecules, Proteins and Uses Thereof   
09/292,225    4/15/1999    6,455,686 B1    9/24/2002    ISSUED

AL-2-C3-1

   Novel Dermatophagoides Proteins and Uses Thereof    10/218,743    8/13/2002
   7,256,263 B2    8/14/2007    ISSUED

AL-2-C4

   Novel Dermatophagoides Proteins and Uses Thereof    09/662,293    9/14/2000
   7,128,921 B1    10/31/2006    ISSUED

AL-2-C4-1

   Novel Dermatophagoides Proteins and Uses Thereof    11/506,444    8/18/2006
   7,891,187    9/15/2009    ISSUED

AL-4

   Feline Immunoglobulin E Molecules and Compositions Thereof    09/479,614   
1/7/2000    6,573,372 B2    6/3/2003    ISSUED

AL-4-1

   Feline Immunoglobulin E Molecules and Related Methods    10/409,772   
4/7/2003    7,183,386 B2    2/27/2007    ISSUED

AL-5

   Canine Low Affinity IgE Receptor (CD23) Nucleic Acid Molecules and Uses
Thereof    09/535,521    3/24/2000    6,410,714 B1    6/25/2002    ISSUED



--------------------------------------------------------------------------------

U.S. Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILE DATE    U.S. PATENT
NUMBER    ISSUE
DATE    STATUS

AL-7

   Compositions and Methods Related to Canine IgG and Canine IL-13 Receptor   
09/828,995    4/9/2001    6,703,360 B2    3/9/2004    ISSUED

AL-7-1

   Canine IL-13 Receptor Alpha-1 Subunit Nucleic Acid Molecules    10/753,159   
1/7/2004    7,378,275 B2    5/27/2008    ISSUED

AS-1

   Detection of Anti-FcEpsilonR Autoantibodies in Asthmatics    08/985,863   
12/5/1997    6,165,799    12/26/2000    ISSUED

DE-1

   Delivery Method for Recombinant Raccoon Poxvirus    09/018,798    2/4/1998   
6,106,841    8/22/2000    ISSUED

DE-3-C2-PUS-1

   Cationic Lipid-Mediated Enhancement of Nucleic Acid Immunization of Cats   
10/864,903    6/9/2004    7,314,627 B2    1/1/2008    ISSUED

DE-3-C2-PUS-2

   Cationic Lipid-Mediated Enhancement of Nucleic Acid Immunization of Cats   
11/866,558    10/3/2007    8,029,776 B2    10/4/2011    ISSUED

DI-13-C2

   Methods for Detecting Early Renal Disease in Animals    10/112,648   
3/28/2002    7,172,873 B2    2/6/2007    ISSUED

DI-13-C2-1

   Methods of Detecting Early Renal Disease in Animals    11/627,784   
1/26/2007    7,935,495 B2    5/3/2011    ISSUED

DI-4

   Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules and Uses
Thereof    09/015,734    1/29/1998    6,057,127    5/2/2000    ISSUED

DI-4-1

   Equine Fc Epsilon Receptor Alpha Chain Proteins and Uses Thereof   
09/515,311    2/29/2000    6,582,701 B1    6/24/2003    ISSUED

DI-4-2

   Anti-Equine Fc Epsilon Receptor Alpha Chain Antibodies and Method to Detect
IgE    10/434,817    5/8/2003    6,887,672 B2    5/3/2005    ISSUED

DI-4-3

   Equine Fc Epsilon Receptor Alpha Chain Protein    11/086,903    3/21/2005   
7,226,996 B2    6/5/2007    ISSUED

DI-6-C1

   Haemobartonella PCR Methods and Materials    09/398,577    9/17/1999   
6,518,020 B1    2/11/2003    ISSUED

DI-7-C1

   PCR Methods and Materials    09/398,179    9/17/1999    6,300,072 B1   
10/9/2001    ISSUED

EQ-2

   Intranasal Delivery System    09/408,584    9/29/1999    6,398,774 B1   
6/4/2002    ISSUED

EQ-2-C1-PUS

   Intranasal Delivery System    10/089,224    3/27/2002    7,204,822 B1   
4/17/2007    ISSUED

EQ-2-C1-PUS-1

   Equine Intranasal Delivery System    10/941,727    9/15/2004    7,678,087 B2
   3/16/2010    ISSUED



--------------------------------------------------------------------------------

U.S. Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILE DATE    U.S. PATENT
NUMBER    ISSUE
DATE    STATUS

FC-11-PUS-1

   Flea Octopamine Receptor Nucleic Acid Molecules, Proteins and Uses Thereof   
12/200,456    8/28/2008    7,932,371 B2    4/26/2011    ISSUED

FC-2-1

   Serine Protease Inhibitor Nucleic Acid Molecules and Uses Thereof   
09/005,352    1/9/1998    6,479,253 B1    11/12/2002    ISSUED

FC-3

   Novel Flea Epoxide Hydrolase Nucleic Acid Molecules, Proteins and Uses
Thereof    08/989,510    12/12/1997    6,037,160    3/14/2000    ISSUED

FC-3-C1

   Flea Epoxide Hydrolase Nucleic Acid Molecules, Proteins and Uses Thereof   
09/182,816    10/29/1998    6,143,542    11/7/2000    ISSUED

FC-3-C1-1

   Flea Epoxide Hydrolase Proteins and Uses Thereof    09/471,528    12/27/1999
   6,153,397    11/28/2000    ISSUED

FC-3-C1-2

   Anti-Flea Epoxide Hydrolase Antibodies and Uses Thereof    09/634,530   
8/8/2000    6,290,958 B1    9/18/2001    ISSUED

FC-4

   Flea Ecdysone and Ultraspiracle Nucleic Acid Molecules, Proteins and Uses
Thereof    09/435,019    11/5/1999    6,489,140 B1    12/3/2002    ISSUED

FC-4-2

   Flea Ultraspiracle Nucleic Acid Molecules and Uses Thereof    10/855,541   
5/27/2004    7,208,589 B2    4/24/2007    ISSUED

FC-4-3

   Flea Ultraspiracle Nucleic Acid Molecules    11/697,551    4/6/2007   
7,667,019    2/23/2010    ISSUED

FC-5-C1

   Flea Chitinase Nucleic Acid Molecules and Uses Thereof    09/545,814   
4/7/2000    6,416,977 B1    7/9/2002    ISSUED

FC-6-C1-C1-1

   Flea Allantoinase Proteins and Uses Thereof    10/180,165    6/26/2002   
6,905,682 B2    6/14/2005    ISSUED

FC-6-C2-2

   Flea Peritrophin Nucleic Acid Molecules    11/778,533    7/16/2007   
7,662,622 B2    2/16/2010    ISSUED

FC-7-PUS-1

   Flea GABA Receptor Subunit Nucleic Acid Molecules    12/352,535    1/12/2009
   8,268,976    9/18/2012    ISSUED

FC-8-C3-1

   Flea Head, Nerve Cord, Hindgut and Malpighian Tubule Nucleic Acid Molecules,
Proteins and Uses Thereof    11/565,729    12/1/2006    8,088,903 B2    1/3/2012
   ISSUED

FO-3-C1

   Method and Composition to Protect an Obligate Carnivore From a Disease of
Abnormal Carbohydrate Metabolism    09/387,809    9/1/1999    6,203,825 B1   
3/20/2001    ISSUED

HW-5-C1-1

   Dirofilaria and Brugia Ankyrin Proteins and Uses Thereof    09/557,034   
4/21/2000    6,365,569 B1    4/2/2002    ISSUED



--------------------------------------------------------------------------------

U.S. Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILE DATE    U.S. PATENT
NUMBER    ISSUE
DATE    STATUS

HW-8

   Parasitic Helminth Cuticlin Nucleic Acid Molecules and Uses Thereof   
09/323,427    6/1/1999    6,248,329 B1    6/19/2001    ISSUED

HW-8-1

   Parasitic Helminth Cuticlin Nucleic Acid Molecules and Uses Thereof   
09/812,642    3/20/2001    6,368,600 B1    4/9/2002    ISSUED

HW-9

   Parasitic Helminth DiAg2 Proteins, Nucleic Acid Molecules, and Uses Thereof
   09/361,434    7/27/1999    6,136,963    10/24/2000    ISSUED

HW-9-1

   Parasitic Helminth DiAg2 Proteins and Uses Thereof    09/635,025    8/4/2000
   6,392,017 B1    5/21/2002    ISSUED

IM-1-C1-PUS-1

   Canine and Feline B7-2 Proteins, Compositions and Uses Thereof    10/790,396
   3/1/2004    7,053,181 B2    5/30/2006    ISSUED

IM-2-C1-1

   Canine IL-4 Nucleic Acid Molecules and Uses Thereof    10/218,654   
8/13/2002    7,078,506 B2    7/18/2006    ISSUED

IM-2-C1-2

   Feline Granulocyte Macrophage Colony Stimulating Factor Nucleic Acid
Molecules    11/486,995    7/14/2006    7,780,959 B2    8/24/2010    ISSUED

IM-2-C1-3

   Feline Granulocyte Macrophage Colony Stimulating Factor Nucleic Acid
Molecules    12/819,964    6/21/2010    8,263,559    9/11/2012    ISSUED

IM-2-C1-C1-1

   Canine IL-5 Nucleic Acid Molecules    10/787,382    2/24/2004    7,183,080 B2
   2/27/2007    ISSUED

IM-2-C1-C1-2

   Canine IL-5 Proteins and Fragments Thereof    11/561,562    11/20/2006   
7,427,661 B2    9/23/2008    ISSUED

IM-2-C1-R

   Canine IL-4 Immunoregulatory Proteins and Uses Thereof    10/916,286   
8/11/2004    RE39,614 E


(Reissue)

   05/08/2007


(10/29/2002)

   ISSUED

IM-2-C2-1

   Canine IL-13 Nucleic Acid Molecules and Uses Thereof    10/262,439   
9/30/2002    7,026,139 B2    4/11/2006    ISSUED

IM-2-C2-R

   Canine IL-13 Immunoregulatory Proteins and Uses Thereof    10/918,292   
8/13/2004    RE40,374 E


(Reissue)

   06/10/2008


(11/19/2002)

   ISSUED

IM-5-1

   Feline IL-12 Single Chain Nucleic Acid Molecules    10/821,670    4/9/2004   
7,205,143 B2    4/17/2007    ISSUED

IM-5-3

   Feline IL-18 Nucleic Acid Molecules    12/128,440    5/28/2008    7,928,197
B2    4/19/2011    ISSUED

IN-1-C5

   Electrode for Evaluating Cardiac Functions Via Esophagus    09/513,737   
2/22/2000    6,438,400 B1    8/20/2002    ISSUED



--------------------------------------------------------------------------------

U.S. Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILE DATE    U.S. PATENT
NUMBER    ISSUE
DATE    STATUS

TX-1-C2

   Methods for the Detection of Encysted Parasites    09/216,393    12/18/1998
   6,514,694 B2    2/4/2003    ISSUED

TX-1-C2-1

   Methods for the Detection of Encysted Parasites    10/321,856    12/17/2002
   7,052,899 B2    5/30/2006    ISSUED



--------------------------------------------------------------------------------

Foreign Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILING
DATE    GRANTED
PATENT
NUMBER    ISSUE
DATE    STATUS

AL-2-C3-PAU

   Novel Dermatophagoides Nucleic Acid Molecules, Proteins and Uses Thereof   
36521/99    4/16/1999    762249    10/2/2003    GRANTED

DI-13-C2-PEP

   Methods of Detecting Early Renal Disease in Animals    02733963.9   
3/28/2002    02733963.9    12/16/2009    GRANTED

DI-1-CH

   Method to Detect IgE    97949625.4    11/24/1997    0943097    7/30/2003   
GRANTED

DI-1-DE

   Method to Detect IgE    97949625.4    11/24/1997    69723860.1-08   
7/30/2003    GRANTED

DI-1-DK

   Method to Detect IgE    97949625.4    11/24/1997    0943097    7/30/2003   
GRANTED

DI-1-ES

   Method to Detect IgE    97949625.4    11/24/1997    0943097    7/30/2003   
GRANTED

DI-1-FR

   Method to Detect IgE    97949625.4    11/24/1997    0943097    7/30/2003   
GRANTED

DI-1-GB

   Method to Detect IgE    97949625.4    11/24/1997    0943097    7/30/2003   
GRANTED

DI-1-IE

   Method to Detect IgE    97949625.4    11/24/1997    0943097    7/30/2003   
GRANTED

DI-1-IT

   Method to Detect IgE    97949625.4    11/24/1997    0943097    7/30/2003   
GRANTED

DI-1-PAU-1

   Method to Detect IgE    57951/01    11/24/1997    769954    5/27/2004   
GRANTED

DI-1-PCA

   Method to Detect IgE    2,270,868    11/24/1997    2,270,868    1/24/2006   
GRANTED

DI-1-PEP

   Method to Detect IgE    97949625.4    11/24/1997    943097    7/30/2003   
GRANTED

DI-1-PJP

   Method to Detect IgE    10-526731    11/24/1997    3993245    8/3/2007   
GRANTED

DI-2-PCA

   Novel Feline FC Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    2,273,855    12/16/1997    2,273,855    5/27/2003    GRANTED

DI-4-BE

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-CH

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-DE

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    National no. to
be assigned    7/14/2010    GRANTED

DI-4-DK

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED



--------------------------------------------------------------------------------

Foreign Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILING
DATE    GRANTED
PATENT
NUMBER    ISSUE
DATE    STATUS

DI-4-ES

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    2348971    7/14/2010    GRANTED

DI-4-FI

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-FR

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-GB

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-IE

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-IT

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-NL

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-PAU

   Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins and
Uses Thereof    25674/99    1/28/1999    746218    8/1/2002    GRANTED

DI-4-PCA

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    2,319,310    1/28/1999    2,319,310    5/24/2011    GRANTED

DI-4-PEP

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-PT

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    1051491    7/14/2010    GRANTED

DI-4-SE

   Novel Equine Fc Epsilon Receptor Alpha Chain Nucleic Acid Molecules, Proteins
and Uses Thereof    99905532.0    1/26/1999    99905532.0    7/14/2010   
GRANTED

EQ-2-C1-PAU

   Intranasal Delivery System    77376/00    9/29/2000    774757    10/28/2004
   GRANTED

EQ-2-C1-PAU-1

   Intranasal Delivery System    20044218666    10/7/2004    20044218666   
12/14/2006    GRANTED

EQ-2-C1-PAU-2

   Intranasal Delivery System    2006236004    11/14/2006    2006236004   
6/26/2008    GRANTED

EQ-2-C1-PCA

   Intranasal Delivery System    2,386,110    9/29/2000    2,386,110   
5/30/2006    GRANTED



--------------------------------------------------------------------------------

Foreign Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILING
DATE    GRANTED
PATENT
NUMBER    ISSUE
DATE    STATUS

EQ-2-C1-PCA-1

   Intranasal Delivery System    2,541,848    9/29/2000    2,541,848   
12/2/2008    GRANTED

EQ-2-C1-PCA-2

   Intranasal Delivery System    2,640,663    9/25/2008    2,640,663   
9/13/2011    GRANTED

FC-6-C1-PEP

   Flea Head, Nerve Cord, Hindgut and Malpighian Tubule Nucleic Acid Molecules,
Proteins and Uses Thereof    918540.6    4/7/2000    1169343    5/24/2006   
GRANTED

FC-6-C2-PEP

   Flea Peritrophin Nucleic Acid Molecules, Proteins and Uses Thereof   
1977740.8    10/11/2001    1328662    9/8/2010    GRANTED

FO-3-C1-AT

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999    E243943
   7/2/2003    GRANTED

FO-3-C1-DE

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999   
01109457    7/2/2003    GRANTED

FO-3-C1-ES

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999   
01109457    7/2/2003    GRANTED

FO-3-C1-FR

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999   
01109457    7/2/2003    GRANTED

FO-3-C1-GB

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999   
01109457    7/2/2003    GRANTED

FO-3-C1-IT

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999   
01109457    7/2/2003    GRANTED

FO-3-C1-NL

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999   
01109457    7/2/2003    GRANTED



--------------------------------------------------------------------------------

Foreign Issued Patents owned solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE NUMBER

  

TITLE

   APPLICATION
NUMBER    FILING
DATE    GRANTED
PATENT
NUMBER    ISSUE
DATE    STATUS

FO-3-C1-PAU

   Method and Composition to Protect an Obligate Carnivore From a Disease of
Abnormal Carbohydrate Metabolism    60252/99    9/1/1999    769669    5/13/2004
   GRANTED

FO-3-C1-PCA

   Method and Composition to Protect an Obligate Carnivore From a Disease of
Abnormal Carbohydrate Metabolism    2,342,861    9/1/1999    2,342,861   
6/9/2009    GRANTED

FO-3-C1-PEP

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999    1109457
   7/2/2003    GRANTED

FO-3-C1-SE

   Method to Manufacture a Composition to Protect an Obligate Carnivore From a
Disease of Abnormal Carbohydrate Metabolism    99968209.9    9/1/1999   
01109457    7/2/2003    GRANTED



--------------------------------------------------------------------------------

U.S. and Foreign Registered Trademarks and Pending Trademark Applications owned
solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE
NUMBER

  

COUNTRY

  

TRADEMARK

  

REGISTRATION
NUMBER

   REGISTRATION
DATE    APPLICATION
NUMBER    FILING
DATE    CLASS (ES)   

STATUS

2618-105

   USA    IMMUCHECK    2,913,428    12/21/2004    75/912,501    2/8/2000    42
   REGISTERED

2618-105-CTM

   European Union    IMMUCHECK    002685154    12/1/2003    002685154   
4/3/2002    05, 42, 44    REGISTERED

2618-117-CH

   Switzerland    E-SCREEN    493 504    7/1/2002    252520.1    10/27/2000   
10    REGISTERED

2618-117-CTM

   European Union    E-SCREEN    001933282    7/25/2003    001933282   
10/27/2000    10    REGISTERED

2618-117-NO

   Norway    E-SCREEN    212129    12/6/2001    2000 13104    10/26/2000    10
   REGISTERED

2618-122-JP

   Japan    HESKA in Katakana    4624176    11/22/2002    2001-112667   
12/18/2001    05, 10, 42    REGISTERED

2618-123-HK

   Hong Kong    TRI-HEART    300580554    7/13/2006    300580554    2/14/2006   
05    REGISTERED

2618-123-KR

   South Korea    TRI-HEART    40-0685701    11/15/2006    40-2006-0011110   
3/3/2006    05    REGISTERED

2618-123-TH

   Thailand    TRI-HEART    TM269052    10/16/2007    619166    2/28/2006    05
   REGISTERED

2618-123-TW

   Taiwan    TRI-HEART    1233979    11/1/2006    95006936    2/15/2006    05   
REGISTERED

2618-123-TW-1

   Taiwan    TRI-HEART    1418709    7/16/2010    98047611    10/28/2009    05
   REGISTERED

2618-130-AU

   Australia    E.R.D.-HEALTHSCREEN    953376    6/28/2004    953376   
5/12/2003    10    REGISTERED

2618-130-CA

   Canada    E.R.D.-HEALTHSCREEN    TMA651,278    10/24/2005    1177640   
5/12/2003    10    REGISTERED

2618-130-JP-1

   Japan    ERD -HEALTHSCREEN w/ Katakana    5141567    6/13/2008    2006-100052
   10/27/2006    10    REGISTERED

2618-136-2

   USA    ERD    3,753,400    2/23/2010    78/981,276    2/23/2010    44   
REGISTERED

2618-142

   USA    HEMATRUE    3,509,683    9/30/2008    77/243,946    8/1/2007    05, 10
   REGISTERED

2618-142-CA

   Canada    HEMATRUE    TMA741650    9/9/2009    1,385,154    3/4/2008    05   
REGISTERED

2618-143

   USA    HESKAVIEW INTEGRATED SOFTWARE    3,538,197    11/25/2008    77/273,909
   9/7/2007    09    REGISTERED

2618-143-CA

   Canada    HESKAVIEW INTEGRATED SOFTWARE    TMA746550    8/31/2009   
1,380,774    1/25/2008    09    REGISTERED

2618-41

   USA    HESKA    2,494,527    10/2/2001    75/034,381    12/19/1995    05, 42
   REGISTERED

2618-41-1

   USA    HESKA    2,655,214    12/3/2002    75/420,172    1/20/1998    05   
REGISTERED

2618-41-2

   USA    HESKA    2,177,633    7/28/1998    75/977,369    12/19/1995    42   
REGISTERED

2618-41-3

   USA    HESKA    2,948,416    5/10/2005    76/144,611    10/10/2000    05   
REGISTERED

2618-41-4

   USA    HESKA    2,474,543    7/31/2001    75/980,370    1/20/1998    10   
REGISTERED

2618-41-5

   USA    HESKA    3,336,031    11/13/2007    78/531,627    12/13/2004    05   
REGISTERED

2618-41-AU

   Australia    HESKA    702979    5/29/1997    702979    2/23/1996    05   
REGISTERED

2618-41-AU-1

   Australia    HESKA    732620    2/9/1998    732620    4/16/1997    42   
REGISTERED

2618-41-AU-2

   Australia    HESKA    890675    8/5/2002    890675    9/28/2001    10   
REGISTERED

2618-41-BR

   Brazil    HESKA    819225568    10/17/2000    819225568    5/10/1996    05   
REGISTERED

2618-41-BR-2

   Brazil    HESKA    830902880    6/17/2014    830902880    1/11/2011    10   
REGISTERED

2618-41-CA

   Canada    HESKA    TMA558,841    3/6/2002    805330    2/26/1996    05   
REGISTERED

2618-41-CA-1

   Canada    HESKA    TMA545,654    5/28/2001    842405    4/16/1997    42   
REGISTERED

2618-41-CA-2

   Canada    HESKA    TMA574,232    1/22/2003    1,096,586    3/20/2001   
10, 31    REGISTERED

2618-41-CH

   Switzerland    HESKA    444 805    9/22/1997    01478/1996    3/4/1996   
05, 10    REGISTERED

2618-41-CH-1

   Switzerland    HESKA    446 156    11/17/1997    03226/1997    4/24/1997   
42    REGISTERED



--------------------------------------------------------------------------------

U.S. and Foreign Registered Trademarks and Pending Trademark Applications owned
solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE
NUMBER

  

COUNTRY

  

TRADEMARK

  

REGISTRATION
NUMBER

   REGISTRATION
DATE    APPLICATION
NUMBER    FILING
DATE    CLASS (ES)   

STATUS

2618-41-CN

   China    HESKA    1068630    8/7/1997    960038820    3/21/1996    05   
REGISTERED

2618-41-CN-2

   China    HESKA    1906801    8/7/2002    2001056270    4/11/2001    05   
REGISTERED

2618-41-CN-3

   China    HESKA    2015580    9/21/2002    2001056271    4/11/2001    42   
REGISTERED

2618-41-CO

   Colombia    HESKA    218815    7/8/1999    98056943    9/30/1998    05   
REGISTERED

2618-41-CTM

   European Union    HESKA    35055    9/6/1999    35055    4/1/1996    05   
REGISTERED

2618-41-CTM-1

   European Union    HESKA    521740    12/14/1998    521740    4/16/1997    42
   REGISTERED

2618-41-HK-3

   Hong Kong    HESKA    200200488AA    12/4/2000    200200488AA    12/4/2000   
05, 10, 42    REGISTERED

2618-41-JP

   Japan    HESKA    4638918    1/25/2003    8-32003    3/25/1996    05   
REGISTERED

2618-41-JP-1

   Japan    HESKA    4215403    11/27/1998    9-120112    5/23/1997    42   
REGISTERED

2618-41-KR

   South Korea    HESKA    40-0714321    6/21/2007    40-2006-0011109   
3/3/2006    10    REGISTERED

2618-41-MX-4

   Mexico    HESKA    1260578    1/16/2012    1146865    1/11/2011    05   
REGISTERED

2618-41-NO

   Norway    HESKA    197881    6/9/1999    96.1270    3/27/1996    05   
REGISTERED

2618-41-NO-1

   Norway    HESKA    187509    12/18/1997    97.3116    4/17/1997    42   
REGISTERED

2618-41-NZ

   New Zealand    HESKA    259206    7/30/1998    259206    2/26/1996    05   
REGISTERED

2618-41-NZ-2

   New Zealand    HESKA    708642    2/25/2004    708642    2/25/2004    44   
REGISTERED

2618-41-SG

   Singapore    HESKA    T96/02766Z    12/19/1995    T96/02766Z    3/22/1996   
05    REGISTERED

2618-41-SG-1

   Singapore    HESKA    T97/05350H    5/8/1997    T97/05350H    5/8/1997    42
   REGISTERED

2618-41-TH

   Thailand    HESKA    269424    10/22/2007    619165    2/28/2006    05   
REGISTERED

2618-41-TW

   Taiwan    HESKA    756827    4/16/1997    (85)9563    2/29/1996    05   
REGISTERED

2618-41-TW-1

   Taiwan    HESKA    097332    1/31/1998    (86)19642    4/11/1997    42   
REGISTERED

2618-51

   USA    HESKA AND DESIGN    2,628,459    10/1/2002    75/189,883    10/30/1996
   05,42    REGISTERED

2618-51-1

   USA    HESKA AND DESIGN    2,623,862    9/24/2002    76/221,281    3/7/2001
   10    REGISTERED

2618-51-AU

   Australia    HESKA AND DESIGN    730379    1/30/1998    730379    3/20/1997
   05, 42    REGISTERED

2618-51-AU-1

   Australia    HESKA AND DESIGN    890674    5/8/2002    890674    9/28/2001   
10    REGISTERED

2618-51-BR-1

   Brazil    HESKA AND DESIGN    819954926    12/14/1999    819905496   
4/30/1997    44    REGISTERED

2618-51-CA

   Canada    HESKA AND DESIGN    TMA559,861    4/3/2002    840115    3/21/1997
   05, 42    REGISTERED

2618-51-CA-1

   Canada    HESKA AND DESIGN    TMA574,233    1/22/2003    1096585    3/20/2001
   10, 31    REGISTERED

2618-51-CH

   Switzerland    HESKA AND DESIGN    445 463    10/22/1997    2677/1997   
4/7/1997    05, 10, 42    REGISTERED

2618-51-CN-2

   China    HESKA AND DESIGN    1906799    9/21/2002    2001056260    4/11/2001
   05    REGISTERED

2618-51-CN-3

   China    HESKA AND DESIGN    2015583    9/21/2002    2001056261    4/11/2001
   42    REGISTERED

2618-51-CTM

   European Union    HESKA AND DESIGN    494021    11/4/1998    494021   
3/20/1997    05, 42    REGISTERED

2618-51-HK-3

   Hong Kong    HESKA AND DESIGN    200106759AA    12/4/2000    200106759AA   
12/4/2000    05, 10, 42    REGISTERED

2618-51-JP

   Japan    HESKA AND DESIGN    4638919    1/25/2003    9-111471    4/25/1997   
05    REGISTERED

2618-51-JP-1

   Japan    HESKA AND DESIGN    4215387    11/27/1998    9-111472    4/25/1997
   42    REGISTERED

2618-51-NO

   Norway    HESKA AND DESIGN    200166    11/11/1999    19972388    3/21/1997
   05, 42    REGISTERED

2618-51-NZ

   New Zealand    HESKA AND DESIGN    274355    10/30/1996    274355   
3/20/1997    05    REGISTERED

2618-51-NZ-1

   New Zealand    HESKA AND DESIGN    274356    10/30/1996    274356   
3/20/1997    42    REGISTERED

2618-51-TW

   Taiwan    HESKA AND DESIGN    816354    9/16/1998    (86)17443    4/11/1997
   05    REGISTERED



--------------------------------------------------------------------------------

U.S. and Foreign Registered Trademarks and Pending Trademark Applications owned
solely by Heska Corporation

(as of June 12, 2017)

 

HESKA FILE
NUMBER

  

COUNTRY

  

TRADEMARK

  

REGISTRATION
NUMBER

   REGISTRATION
DATE    APPLICATION
NUMBER    FILING
DATE    CLASS (ES)   

STATUS

2618-51-TW-1

   Taiwan    HESKA AND DESIGN    097209    1/1/1998    (86)17444    4/11/1997   
42    REGISTERED

2618-51-VE

   Venezuela    HESKA AND DESIGN    P-213.369    6/8/1999    5.952/97   
4/1/1997    05    REGISTERED

2618-51-VE-1

   Venezuela    HESKA AND DESIGN    S-10.293    6/8/1999    5.953/97    4/1/1997
   42    REGISTERED

2618-63

   USA    ALLERCEPT    2,612,937    8/27/2002    75/325,290    7/16/1997    05
   REGISTERED

2618-63-2

   USA    ALLERCEPT    2,530,646    1/15/2002    75/980,372    7/16/1997    42
   REGISTERED

2618-63-AU

   Australia    ALLERCEPT    1190788    6/10/2013    1190788    6/10/2013   
05, 44    REGISTERED

2618-63-CA

   Canada    ALLERCEPT          1631209    6/14/2013    05, 44    REGISTERED

2618-63-CH

   Switzerland    ALLERCEPT    501047    7/16/2002    8557/2001    8/30/2001   
05, 44    REGISTERED

2618-63-CN

   China    ALLERCEPT    1190788    6/10/2013    1190788    6/10/2013    05, 44
   REGISTERED

2618-63-CTM

   European Union    ALLERCEPT    620138    11/18/1999    620138    8/29/1997   
05, 42    REGISTERED

2618-63-JP

   Japan    ALLERCEPT    1190788    6/10/2013    1190788    6/10/2013    05, 44
   REGISTERED

2618-63-MX

   Mexico    ALLERCEPT    1546775    6/15/2015    1190788    6/10/2013    05, 44
   REGISTERED

2618-63-NO

   Norway    ALLERCEPT    212.574    12/27/2001    2001 10495    8/31/2001   
05, 42    REGISTERED

2618-63-NZ

   New Zealand    ALLERCEPT    1190788    6/10/2013    1190788    6/10/2013   
05, 44    REGISTERED

2618-63-PL

   Poland    ALLERCEPT    1190788    6/10/2013    1190788    6/10/2013    05, 44
   REGISTERED

2618-63-RU

   Russia    ALLERCEPT    1190788    8/14/2015    1190788    6/10/2013    44   
REGISTERED

2618-63-SG

   Singapore    ALLERCEPT          1190788    6/10/2013    05, 44    PENDING

2618-63-KR

   South Korea    ALLERCEPT    1190788    6/10/2013    1190788    6/10/2013   
05, 44    REGISTERED

2618-76-3

   USA    SOLO STEP    2,509,741    11/20/2001    76/169,305    11/21/2000    10
   REGISTERED

2618-76-3-CA

   Canada    SOLO STEP    TMA636,108    3/24/2005    1136071    5/7/2002    10
   REGISTERED

2618-76-JP

   Japan    SOLO STEP    4406804    8/4/2000    11-88921    9/29/1999    10   
REGISTERED

2618-76-JP-1

   Japan    SOLO STEP w/ Katakana    4454194    2/16/2001    2000-24733   
3/14/2000    05, 10    REGISTERED

2618-96

   USA    VET/SENSOR    2,454,228    5/22/2001    75/612,052    12/21/1998    10
   REGISTERED

2618-170

   USA    VITALPATH    3,908,910    1/18/2011    77/830223    9/18/2009    10   
REGISTERED

2618-170-CA

   CANADA    VITALPATH    841,936    1/13/2013    1,478,308    3/16/2010    10
   REGISTERED

2618-207

   USA    ELEMENT DC    4,318,224    4/9/2013    85/501,345    12/21/2011    10
   REGISTERED

2618-209

   USA    ELEMENT i    4,851,518    11/10/2015    85/531,712    2/2/2012    10
   REGISTERED

2618-213

   USA    ELEMENT POC    4,550,666    6/17/2014    86/062,771    9/12/2013    10
   REGISTERED

2618-215

   USA    ELEMENT HT5    4,849,883    11/10/2015    86/548,170    2/27/2015   
05, 10    REGISTERED

2618-215-AU

   Australia    ELEMENT HT5    1728208    1/28/2016    1268876    10/15/2015   
05, 10    REGISTERED

2618-215-CH

   Switzerland    ELEMENT HT5    1268876    3/25/2017    1268876    10/15/2015
   05, 10    REGISTERED

2618-215-CTM

   European Union    ELEMENT HT5    1268876    8/17/2016    1268876   
10/15/2015    05, 10    REGISTERED

2618-215-NO

   Norway    ELEMENT HT5    1268876    9/16/2016    1268876    10/15/2015    05,
10    PENDING

2618-215-NZ

   New Zealand    ELEMENT HT5    1029762    1/3/2016    1268876    10/15/2015   
05, 10    REGISTERED

T00014US0

   USA    DIAMOND AND DESIGN    1917148    9/5/1995    74-491,987    2/18/1994
   5    REGISTERED



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.11 of Security Agreement)

TITLE DOCUMENTS

I. Vehicles subject to certificates of title:

 

Name of Grantor

  

Description

  

Title Number

  

State Where Issued

None         

II. Aircraft/engines/parts, ships, railcars and other vehicles governed by
federal statute:

 

Name of Grantor

  

Description

  

Registration Number

None      



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 3.11 of Security Agreement)

FIXTURES

I. Legal description, county and street address of property on which Fixtures
are located (by Grantor):

 

Address

   Type    Owned/Leased    Borrower

3760 Rocky Mountain Avenue,

Loveland, Colorado 80538

   Building    Leased    Heska Corporation

1959 Big Sandy Place,

Loveland, Colorado 80538

   Townhome    Owned    Heska Corporation

2538 SE 43rd Street

Des Moines, Iowa 50327

   Building    Owned    Diamond Animal
Health

4334 170th Ave

Carlisle, Iowa 50047

4770 170th Ave

Carlisle, Iowa 50047

   Farm    Owned    Diamond Animal
Health

4592 170th Ave

Carlisle, Iowa 50047

   Residence    Owned    Diamond Animal
Health

II. Name and Address of Record Owner:

Millbrae Square Company

717 Broadway,

Millbrae, CA 94030



--------------------------------------------------------------------------------

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

STOCKS

 

Name of Grantor

  

Issuer

   Certificate
Number(s)   

Number of Shares

  

Class of Stock

   Percentage of
Outstanding
Shares Heska Corporation    Diamond Animal Health, Inc.    32    100   
Common Stock    100% Heska Corporation    Heska Imaging, LLC    N/A   
100% of Percentage Interests    Percentage Interests    100% Heska Corporation
   Heska AG    N/A          100% Heska Corporation    Heska Canada Limited   
N/A    1    Common    100%

BONDS

 

Name of Grantor

  

Issuer

  

Number

  

Face Amount

  

Coupon Rate

  

Maturity

None               

GOVERNMENT SECURITIES

 

Name of Grantor

  

Issuer

  

Number

  

Type

  

Face Amount

  

Coupon Rate

  

Maturity

None                  

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  

Issuer

  

Description of Collateral

  

Percentage Ownership

Interest

None         



--------------------------------------------------------------------------------

EXHIBIT H

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

Colorado

Iowa

Delaware



--------------------------------------------------------------------------------

EXHIBIT I

(See Definition of “Commercial Tort Claim”)

COMMERCIAL TORT CLAIMS

{NOTE: SPECIFICALLY DESCRIBE THE CLAIM (I.E. PARTIES, DESCRIPTION OF THE

DISPUTE, CASE NUMBER – IF AVAILABLE) - SEE OFFICIAL COMMENT 5 TO SECTION 9-108

OF THE UCC}.

 

Name of Grantor

  

Description of Claim

  

Parties

  

Case Number; Name of Court

where Case was Filed

None         



--------------------------------------------------------------------------------

EXHIBIT J

(See Section 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated                         ,              is delivered
pursuant to Section 4.8 of the Security Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
                        ,             , between the undersigned, as the
Grantors, and JPMorgan Chase Bank, N.A., as the Administrative Agent, (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Security Agreement”) and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in the Security Agreement.

 

     

 

By:   Name:      

         

Title:    

         



--------------------------------------------------------------------------------

Schedule I to Amendment to Security Agreement

COMMERCIAL TORT CLAIMS

{NOTE: SPECIFICALLY DESCRIBE THE CLAIM (I.E. PARTIES, DESCRIPTION OF THE

DISPUTE, CASE NUMBER – IF AVAILABLE) - SEE OFFICIAL COMMENT 5 TO SECTION 9-108

OF THE UCC}.

 

Name of Grantor

  

Description of Claim

  

Parties

  

Case Number; Name of Court
where Case was Filed

                          